DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimers
The terminal disclaimer filed on 3/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Appl. No. 16/389,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-6, 8-13, and 15-20 are allowed.
The present invention is directed to: An example operation may include determining a fractional responsibility of an event, a sub-event and/or an occupant associated with a transport, (see Abstract of Application).
The closest prior art:
Barned et al. (US 2019/0043121 A1) - Embodiments include methods, systems and computer program products for determining a fare split for a ride share. Aspects include receiving a request for the ride share, the request including a pickup location, a drop off location and a proposed fare contribution. Aspects include identifying candidates for the ride share from a plurality of riders based on a user profile of the user. Aspects also include transmitting the , (see Abstract)
Greenberger et al. (US 2019/0180236 A1) - ... . A product securing subsystem is attached to the autonomous road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one product therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment in order to enable product purchase and fulfilment requests, (see Abstract)
Rao et al. (US 2020/0134592 A1) - Systems, methods, and computer-readable media are disclosed for vehicle sharing on peer-to-peer networks. Example methods may include determining, by one or more computer processors coupled to at least one memory an input indicative of an environment context of a user, an input indicative of a user request associated with a vehicle. The example methods further include determining a vehicle option or a service option based on the input, accessing a file associated with transactions on a peer-to-peer network including computing nodes connected based on a blockchain protocol, and adding information associated with the user the vehicle option or service option to the file, (see Abstract).

determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport and storing the plurality of initial responsibility values on a block of a blockchain ledger;
...
modifying, via a blockchain smart contract, 
 storing, via the blockchain smart contract, the  modified fractional responsibility values on a-the blockchain ledger.
The examiner notes at best Barnes discloses an initial responsibility value for a first user participating in a ride sharing event (i.e., on a trip); further a second user not participating then attempts to participate in a ride sharing event, see Barnes, [0023]) and at best Greenberger teaches a subevent [0076] and [0099] and Rao teaches smart contracts and a block chain [0040]).  However, Barnes, Greenberger, and Rao fail to disclose the features as noted above.

Therefore the examiner finds the Claims 1, 8, and 15 allowable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627